
	

115 HR 4464 RH: Common Sense Credit Union Capital Relief Act of 2017
U.S. House of Representatives
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 496
		115th CONGRESS2d Session
		H. R. 4464
		[Report No. 115–647]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 28, 2017
			Mr. Posey introduced the following bill; which was referred to the Committee on Financial Services
		
		
			April 24, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To repeal the rule issued by the National Credit Union Administration titled Risk-Based Capital.
	
	
 1.Short titleThis Act may be cited as the Common Sense Credit Union Capital Relief Act of 2017. 2.RepealThe rule issued by the National Credit Union Administration titled Risk-Based Capital (published at 80 Fed. Reg. 66626 (October 29, 2015)) shall have no force or effect, and any regulation revised by that rule shall be applied as if that rule had not been issued.
		
	
		April 24, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
